DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hirano et al. (JP4838385 from IDS).
Regarding claims 3-4, Hirano discloses a double-side friction stir welding device comprising: a first rotating tool disposed on top and a second rotating tool disposed on a bottom, the rotating tools configured to move along the joint in a welding direction while rotating to thereby soften a portion of the metal sheets by heat of friction between the rotating tools and the metal sheets, the softened portion configured to be stirred with the rotating tools to generate plastic flow to thereby join the metal sheets together; a holding unit 7,8 that fixes the metal plates when the rotating tools are moved in the welding direction while rotating; and a rotation driving unit that rotates the pair of rotating tools in opposite directions wherein each rotating tool includes a shoulder 5b, 6b and a pin 13a, b that is disposed on the shoulder and shares a rotation axis with the shoulder (figures 5-7).
The limitations regarding the butt/lap joint and metal workpieces (harder material), and thickness are material worked upon and do not further limit the apparatus.  The limitations “the rotation axes of the rotating tools are tilted at a tilt angle alpha with respect to a direction normal to the metal sheets such that tips of the pins are located on a leading side of the welding direction and the tilt angle alpha satisfies 
    PNG
    media_image1.png
    15
    109
    media_image1.png
    Greyscale
 Page 6 of 12JFE-456US a gap G (mm) between the shoulders that is created by forming a gap g (mm) between the tips of the pins of the rotating tools satisfies 
    PNG
    media_image2.png
    32
    771
    media_image2.png
    Greyscale

Where t is thickness of the metal sheets and D is the diameter of the shoulders, the diameter of the shoulders and the thickness t of the metal sheets satisfies 
    PNG
    media_image3.png
    12
    135
    media_image3.png
    Greyscale

wherein the gap g with respect to the thickness t (mm) of each metal sheets and the diameter D (mm) of the shoulder part of each rotating tool satisfies 
    PNG
    media_image4.png
    17
    625
    media_image4.png
    Greyscale

and numbers of revolutions of the rotating tools rotated in the opposite directions are the same, and a ration T/S of a welding speed T of the rotating tools to the number of revolutions of the rotating tools, the gap between the shoulders, the diameter of the shoulders, and the thickness of each of the metal sheets satisfy: 

    PNG
    media_image5.png
    16
    472
    media_image5.png
    Greyscale
”
are functional limitations and do not further limit the structure of the device.  The angles and the above equations are dependent on the material worked upon and the process.  Hirano discloses that the tools can be angled and that the gap can be adjusted relative to the metal plates (paragraphs 0147, 0158-0160). Therefore, Hirano is capable of meeting the functional claim limitations.  As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art was not found that taught or suggested the method as claimed that met the equations as stated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735